In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐3098 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 
                                  v. 

OMEED MEMAR, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 15 CR 345‐1 — Harry D. Leinenweber, Judge. 
                     ____________________ 

     ARGUED MAY 23, 2018 — DECIDED OCTOBER 17, 2018 
                ____________________ 

   Before WOOD, Chief Judge, and BAUER and SCUDDER, Circuit 
Judges.  
    WOOD, Chief Judge. Anyone who has encountered medical 
billing,  either  from  the  provider  side  or  the  patient  side, 
would agree that it could kindly be described as complex. But 
that does not mean that the rules are impossible to decipher, 
or that anything goes. There is a line between honest billing 
and fraud, and in the present case, the government charged 
Dr. Omeed Memar with crossing it.  
2                                                       No. 17‐3098 

    The government focused on eight cases in which Memar 
diagnosed patients with a precancerous condition known as 
actinic keratosis, which produces distinctive skin lesions. He 
treated  the  patients  in  question  by  applying  intense  pulsed 
light (“IPL”) to supposed lesions on their faces and then bill‐
ing their insurance providers for the procedures. The govern‐
ment suspected that there were no such lesions, and that in‐
stead this was a ruse to trick insurance companies into reim‐
bursing the charges for cosmetic procedures outside the scope 
of the policies. A jury agreed with the government. On appeal, 
Memar primarily insists that the evidence was insuﬃcient to 
support the verdict. We are not persuaded: we see ample evi‐
dence in this record from which the jury could find that Me‐
mar’s  conduct  was  fraudulent.  We  find  no  reversible  error 
elsewhere either, and so the convictions must stand.  
                                  I 
   Until  recently,  Memar  was  a  practicing  dermatologist  in 
Chicago.  In  2015,  he  was  indicted  on  eight  counts  of  health 
care fraud, in violation of 18 U.S.C. § 1347, and eight counts 
of making false statements aﬀecting a health care matter, in 
violation of 18 U.S.C. § 1035(a)(2). These charges relate to Me‐
mar’s  care  for  the  eight  patients  we  described  above. After 
each session of IPL treatment for the alleged actinic keratosis, 
Memar  submitted  claims  to  the  patients’  insurance  compa‐
nies,  using  billing  code  17004,  for  the  destruction  of  15  or 
more  precancerous  lesions.  The  insurance  companies  paid, 
since  the  paperwork  represented  that  the  treatments  were 
medically necessary and not cosmetic. 
    At trial, the government presented two theories of fraud: 
it contended that the eight patients named in the indictment 
did not actually have actinic keratosis; and it asserted that the 
No. 17‐3098                                                       3 

use  of  IPL  alone  could  not  destroy  the  lesions  produced  by 
actinic keratosis. In support of the first theory, the prosecution 
presented  expert  testimony  from  Dr.  Edward  Victor  Ross, 
who explained that actinic keratosis most commonly presents 
as red scaly lesions and is uncommon among patients under 
40.  Dr.  Ross  also  opined  that  IPL  alone,  without  other  sub‐
stances or devices, was ineﬀective at treating actinic keratosis.  
     The eight patients, who were mostly in their 20s and 30s, 
all took the stand. Many of them stated that Memar never told 
them that they had actinic keratosis or a precancerous condi‐
tion, something they said they would have remembered. They 
had not seen scaly spots on their skin. To their knowledge, the 
IPL  was  to  address  other  medical  problems  or  to  improve 
their  skin’s  appearance.  Another  dermatologist,  Dr.  Neha 
Robinson, confirmed that two of the patients did not have le‐
sions when she saw them during the same period as the one 
in which they were receiving IPL treatments from Memar. 
    Memar’s  medical  assistants  also  testified.  They  reported 
that at each IPL visit, they copied into the patients’ charts di‐
agrams  of  where  each  actinic  keratosis  lesion  was  located. 
They did this without examining the patients’ faces at the time 
of the visit. Two of the assistants said that they would write 
down that a patient had multiple lesions even if they observed 
none. One assistant admitted that she believed she “was do‐
ing treatments on patients that didn’t have these diagnoses.”  
   The  government  additionally  oﬀered  testimony  from  a 
representative  of  Blue  Cross  Blue  Shield  (BCBS),  James 
Krupkowski, about a meeting he and others had with Memar. 
BCBS  suspected  that  Memar  used  IPL  on  a  patient  for  cos‐
metic  reasons, and  so Krupkowski confronted him about it. 
Memar  responded,  according  to  Krupkowski,  that  the  IPL 
4                                                      No. 17‐3098 

was for “prevention,” since the patient “had a proven history 
of cancer.” The prosecution introduced records showing that 
shortly  after  this  meeting,  Memar  dramatically  reduced  the 
frequency  with  which  he  billed  for  the  destruction  of  15  or 
more actinic keratosis lesions. Patients testified that they were 
told  their  IPL  treatments  would  no  longer  be  covered,  but 
they were not oﬀered any alternative treatments—surprising 
if the treatment was for precancerous conditions. 
    In his defense, Memar called eight other patients with ac‐
tinic keratosis. These people, some of whom had had biopsies 
to confirm their disease, were generally older and knew they 
had  precancerous  lesions.  They  testified  that  Memar  dis‐
cussed  multiple  treatment  options  with  them,  and  they  un‐
derwent other procedures in addition to IPL. The defense also 
called an expert, Dr. David Goldberg. Dr. Goldberg did not 
employ IPL alone to treat actinic keratosis in his practice, but 
he did say that he used it to treat his wife’s actinic keratosis at 
home. 
    Finally, Memar testified in his own defense. He stood by 
his diagnoses and maintained that the eﬃcacy of unsupple‐
mented IPL, though investigational, had some support in the 
field.  On  cross‐examination,  Memar  repeatedly  denied  the 
prosecution’s suggestion that he admitted in the meeting with 
BCBS that he used IPL for photorejuvenation (a cosmetic pur‐
pose). 
    Though  Memar  and  Krupkowski’s  testimony  was  clear 
that there had been no such admission, the prosecution falsely 
stated  three  times  during  its  closing  argument  that  Memar 
told BCBS that he used IPL for photorejuvenation. Memar’s 
attorney did not object, but he did not let the comments slide. 
In  his  closing  statement,  defense  counsel  quickly  turned  to 
No. 17‐3098                                                           5 

this mischaracterization of testimony. He reminded the jury 
that neither Krupkowski nor Memar testified to an admission 
about photorejuvenation. A few minutes later, the defense at‐
torney  used  the  misstatement  to  attack  the  government’s 
credibility, citing the  alleged “confession” to  BCBS as  proof 
that the jury was “not getting the truth.” But this was not the 
end  of  the  matter.  In  its  rebuttal,  the  prosecution  referred 
again  to  the  same  nonexistent  testimony  while  listing  evi‐
dence against Memar. The defense did not object. 
    Ultimately, the jury convicted Memar on all 16 counts. The 
court declined Memar’s motion under Federal Rules of Crim‐
inal Procedure 29 and 33 to enter a judgment of acquittal or to 
grant a new trial. He was sentenced to a three‐year period of 
supervised release,  during which he  must perform commu‐
nity service and pay fines and restitution. On appeal, Memar 
repeats his two reasons for attacking his convictions: that the 
evidence was insuﬃcient to prove all elements of the oﬀenses, 
and that the prosecution’s improper remarks tainted the ver‐
dict.  
                                   II 
    Memar first argues that there was insuﬃcient evidence to 
prove the three elements required for his convictions: the fal‐
sity  of  his  representations,  the  willfulness  of  his  false  state‐
ments, and his intent to defraud. See United States v. Chhibber, 
741 F.3d  852, 858–59 (7th Cir. 2014) (defining  a section  1347 
oﬀense);  United  States  v.  Natale,  719  F.3d  719,  742  (7th  Cir. 
2013) (same for section 1035(a)(2)). 
   In evaluating Memar’s challenge to the suﬃciency of the 
evidence, we ask not whether we would have found Memar 
guilty in the first instance. Rather, we consider “only if, after 
6                                                       No. 17‐3098 

viewing the evidence in the light most favorable to the gov‐
ernment, the  record  is devoid of evidence  from  which a  ra‐
tional  trier  of  fact  could  find  guilt  beyond  a  reasonable 
doubt.” Chhibber, 741 F.3d at 858. This deferential inquiry, ar‐
ticulated by the Supreme Court in Jackson v. Virginia, 443 U.S. 
307 (1979), in the context of collateral review but widely ac‐
cepted as a general standard, prevents us from reweighing ev‐
idence  or  assessing  witness  credibility.  United  States  v. 
Moshiri, 858 F.3d 1077, 1081–82 (7th Cir. 2017). All we can do 
is look at the record as a whole and ask whether the evidence 
would permit a reasonable jury to find each element. United 
States v. Farmer, 717 F.3d 559, 563 (7th Cir. 2013). Memar may 
not simply re‐litigate his defense on direct appeal. Cf. Natale, 
719 F.3d at 743. 
    Moreover, contrary to Memar’s assertions, there is nothing 
wrong with circumstantial evidence of guilt. United States v. 
Jones, 713 F.3d 336, 340 (7th Cir. 2013); United States v. Galati, 
230  F.3d  254,  258  (7th  Cir.  2000).  While  a  verdict  based  on 
speculation cannot stand, one premised on reasonable infer‐
ences is sound. Jones, 713 F.3d at 340; see also United States v. 
Daniel,  749  F.3d  608,  614  (7th  Cir.  2014)  (circumstantial  evi‐
dence and inferences from the scheme to defraud can estab‐
lish specific intent to defraud); United States v. Rucker, 738 F.3d 
878, 884 (7th Cir. 2013) (circumstantial evidence can be used 
to establish knowing participation in a scheme to defraud). 
                                  A 
   We  look  first  at  the  question  whether  the  evidence  sup‐
ported the jury’s finding that Memar purposefully misdiag‐
nosed  patients  as  having  actinic  keratosis.  The  government 
presented substantial proof to demonstrate the falsity of those 
diagnoses. Numerous patients testified that they had zero—
No. 17‐3098                                                           7 

let alone over 15—scaly patches on their faces. Dr. Robinson 
confirmed that two of the patients did not have actinic kera‐
tosis.  One  of  Memar’s  medical  assistants  admitted  that  she 
wrote in patient charts that actinic keratosis lesions were pre‐
sent when they in fact were not. Another said that she did not 
notice any scaly plaques, either at the initial visit or at the time 
of treatment. Many of the patients in question were in their 
30s or younger, a population in which actinic keratosis is pos‐
sible but “abnormal.” Dr. Ross testified that 95% of the time, 
young patients with actinic keratosis have it only on their lips. 
In his over 20 years of practice, Dr. Ross has never had a pa‐
tient in this age range exhibit 15 or more lesions on other parts 
of their faces. 
     Memar  insists  that  the  absence  of  visibly  scaly  patches 
does not rule out the possibility of actinic keratosis, since the 
condition can manifest in various ways. There was testimony 
that actinic keratosis  could take the form of brown spots or 
developing lesions underneath the skin. But Memar’s charts 
belie  this  defense.  The  records  describe  the  patients’  actinic 
keratosis as “scaly” plaques, macules, and patches—the clas‐
sic  symptoms.  The  fact  that  they  could  have  had  atypical  or 
preclinical actinic keratosis is thus irrelevant.  
   Viewing  this  evidence  in  the  light  most  favorable  to  the 
prosecution, there was more than enough proof for a jury to 
conclude  that  the  eight  patients  did  not  in  fact  have  actinic 
keratosis. See Chhibber, 741 F.3d at 860 (evidence that the de‐
fendant documented unreported medical symptoms and di‐
agnoses supported convictions under sections 1347 and 1035). 
  The  record  also  contained  evidence  suggesting  that  Me‐
mar lied about the presence of lesions with the intent to de‐
8                                                      No. 17‐3098 

fraud  the  insurance  companies. After  BCBS  confronted  Me‐
mar about his use of IPL in what it suspected was a cosmetic 
procedure, he started requiring patients to pay for IPL out‐of‐
pocket. Memar’s preferred inference—that he stopped billing 
patients’  insurance  for  IPL  because  the  insurer  would  no 
longer cover it—may have been possible from the facts, but 
the jury was not required to accept it, particularly given Me‐
mar’s failure to oﬀer the aﬀected patients alternative actinic 
keratosis treatments. 
    And why would these patients have expected other treat‐
ments,  when  they  did  not  know  they  had  actinic  keratosis? 
The contrasting care received by the patients named in the in‐
dictment and those Memar called on his behalf corroborates 
the theory that Memar willfully made false diagnoses. The lat‐
ter group was generally older and familiar with their actinic 
keratosis. Indeed, Memar told an FBI agent that he always in‐
formed patients with actinic keratosis when they had it. Yet 
the  mostly  younger  patients  named  in  the  indictment  were 
not  informed,  either  by  Memar  or  anyone  in  his  oﬃce,  that 
they  had  actinic  keratosis  or  a  precancerous  condition.  The 
bona fide actinic keratosis patients discussed their medical op‐
tions with Memar and received treatments in addition to IPL. 
The  patients  in  the  indictment  did  not.  Instead,  they  often 
thought they were receiving IPL for cosmetic or other medical 
reasons. 
    Further evidence of Memar’s intent comes from the medi‐
cal assistants’ testimony. Memar instructed them, they said, 
to note in the charts the number and placement of facial le‐
sions at each IPL treatment. But they were to do so by copying 
what was recorded at the initial visit—not by examining the 
patient’s  face  at  the  time  of  the  later  appointment.  A  jury 
No. 17‐3098                                                         9 

could  infer  willfulness  from  this  practice.  See  Chhibber,  741 
F.3d at 860 (evidence that defendant ordered tests on patients 
whom  he  did  not  examine  and  who  did  not  report  the  rec‐
orded symptoms supported section 1347 counts); Natale, 719 
F.3d at 743 (record was not “‘devoid’ of evidence on intent” 
where  jury  could  infer  from  defendant’s  detailed  notes  and 
other  evidence  that  chart  inaccuracies  were  the  result  of 
“knowing deliberation rather than careless inadvertence”). 
    On this record, the jury could infer that in order to make 
insurance  companies  pay  for  something  that  otherwise  fell 
outside  their  policies,  Memar  performed  a  cosmetic  proce‐
dure  on  patients  whom  he  intentionally  misdiagnosed.  The 
evidence against him is neither speculative nor a reflection of 
a diﬀerence in medical opinion. Memar presented his defense 
at trial, and “[t]he jury disbelieved that story.” Id. We will not 
disturb its findings. See United States v. Kolbusz, 837 F.3d 811, 
812 (7th Cir. 2016). 
                                 B 
   We could stop here and aﬃrm Memar’s convictions on the 
government’s first theory of liability. We think it useful, how‐
ever, to explain why the evidence also supports the govern‐
ment’s second theory: that Memar committed fraud by sub‐
mitting claims that IPL by itself (that is, unsupplemented by 
other measures) destroyed 15 or more lesions, something he 
knew it could not do.  
    IPL, when not used in conjunction with an agent, is not a 
standard treatment for actinic keratosis. Nonetheless, Memar 
testified that he sincerely believed in IPL’s potential. In addi‐
tion,  Dr.  Goldberg  opined  that  IPL  can  destroy  lesions  and 
testified  about  experiments  finding  IPL  somewhat  eﬀective. 
10                                                      No. 17‐3098 

Dr. Ross disputed the accuracy of these studies. According to 
him, the literature does not support the hypothesis that IPL 
alone  “works  or  if  it  works,  it  works  very  poorly  and  very 
temporarily.”  The  jury  was  thus  presented  with  conflicting 
evidence. It was entitled to find more credible Dr. Ross’s view 
that IPL is inadequate by itself.  
    We recognize that doctors often use medications and treat‐
ments in oﬀ‐label ways. If they have a good‐faith belief in the 
potential success of their experimentation, they do not com‐
mit health‐care fraud. Some of the trial testimony could have 
been understood as suggesting that Memar’s use of IPL was a 
permissible  oﬀ‐label  approach.  For  example,  Memar  men‐
tioned in a 2016 presentation that IPL should be studied fur‐
ther  as  a  potential  treatment  for  actinic  keratosis.  The  jury 
could  have  thought  that  the  fact  that  he  considered  this 
method  worthy  of  additional  attention  implies  that  he  hon‐
estly believed in its promise.  
    Other evidence, however, supported the opposite conclu‐
sion.  Cf.  Kolbusz,  837  F.3d  at  812.  Memar’s  oﬃce  performed 
IPL  treatments  without  conducting  any  follow‐up  examina‐
tion to determine which patients had any lesions in need of 
removal, and where any such lesions were located. The jury 
was entitled to find that the staﬀ were insincere about their 
eﬀorts to destroy lesions when they did not bother to ascer‐
tain where the lesions were. See United States v. Hunt, 521 F.3d 
636, 645 (6th Cir. 2008) (upholding a conviction for health care 
fraud where circumstantial evidence revealed that defendant 
“caused bills to be submitted … for patients that he had never 
seen and tests that had not been determined to be medically 
necessary”). The jury was also entitled to give weight to the 
fact that, for patients with biopsy‐confirmed actinic keratosis, 
No. 17‐3098                                                   11 

Memar’s behavior was quite diﬀerent. For the latter group, he 
made sure to provide other treatments in addition to IPL. In 
sum,  the  evidence  supported  a  jury  finding  that  Memar  in‐
tended  to  defraud  the  insurance  companies  by  claiming  he 
was  successfully  performing  a  medically  necessary  proce‐
dure. 
                               III 
    Memar’s  other  argument  on  appeal  is  that  the  prosecu‐
tion’s  mischaracterization  of  key  testimony  during  closing 
statements so infected his trial with unfairness that his con‐
viction amounts to a violation of due process. See Darden v. 
Wainwright,  477  U.S.  168,  181  (1986).  The  government  con‐
cedes  that  its  repeated  misstatements  were  inappropriate. 
Thus, the only question before us is whether the improper re‐
marks deprived Memar of a fair trial. United States v. Klemis, 
859 F.3d 436, 442 (7th Cir. 2017).  
     Our answer to this question turns on five factors: “(1) the 
nature and seriousness of the alleged misconduct; (2) whether 
the defense invited the prosecutor’s statements; (3) whether 
the  jury  instructions  adequately  addressed  the  matter;  (4) 
whether the defense had an opportunity to respond to the im‐
proper remarks; and (5) the weight of the evidence against the 
defendant.” Id. Because Memar did not object in the district 
court to the prosecutor’s comments, we review this argument 
under the familiar plain‐error standard. See Puckett v. United 
States, 556 U.S. 129, 135 (2009). As relevant here, that means 
that even if our analysis of the prosecutorial misconduct un‐
covers error that normally would lead to reversal, Memar can 
prevail only if the error is obvious, it aﬀected his substantial 
rights, and it seriously aﬀects the “fairness, integrity, or pub‐
lic reputation of judicial proceedings.” Id.  
12                                                      No. 17‐3098 

    Turning first to the analysis of the prosecutorial miscon‐
duct,  we  find  that  the  first  two  criteria  favor  Memar.  “Mis‐
statement  of  evidence  may  be  improper  prosecutorial  con‐
duct.”  United  States  v.  Wolfe,  701  F.3d  1206,  1214  (7th  Cir. 
2012). And the prosecutor’s remarks were unforced error. But 
the rest of our analysis convinces us that the trial, viewed in 
its entirety, was fair.  
    The district court instructed the jury before and after clos‐
ing  arguments  that  the  lawyers’  statements  were  not  evi‐
dence. “If what a lawyer said is diﬀerent from the evidence as 
you  remember  it,”  he  told  the  jury,  “the  evidence  is  what 
counts.” We have suggested that such general instructions can 
sometimes  be  enough  to  ensure  a  trial’s  fairness  where  the 
mischaracterization does not lie at the heart of the case. See 
Jordan v. Hepp, 831 F.3d 837, 849 (7th Cir. 2016); United States 
v. McMath, 559 F.3d 657, 668 (7th Cir. 2009). Although the par‐
ties quibble over whether this “admission” is essential for the 
government’s second theory of criminal liability, neither con‐
siders it essential to the first. 
    To his credit, Memar’s defense attorney took advantage of 
his  closing  argument  to  combat  the  prosecution’s  misrepre‐
sentations. See United States v. Bowman, 353 F.3d 546, 552 (7th 
Cir. 2003). He reminded the jury of the actual testimony and 
was  able  to  use  that  testimony  to  discredit  the  prosecution. 
The fact that the government got in one more jab during re‐
buttal, to which defense counsel did not respond, is insuﬃ‐
cient to render the entire trial unfair. See McMath, 559 F.3d at 
668 (trial’s fairness was not aﬀected even though the improper 
comment was made during the government’s rebuttal).  
   Critically,  there  was  plenty  of  evidence  against  Memar 
apart from the testimony about what happened at the BCBS 
No. 17‐3098                                                            13 

meeting.  We  frown  upon  the  government’s  repeated  errors, 
but we cannot say that they tainted the fairness of the entire 
trial.  
                                   IV 
    In  the  same  vein,  Memar  argues  that  his  trial  attorney’s 
failure to object to the prosecutor’s remarks amounted to in‐
eﬀective assistance of counsel under Strickland v. Washington, 
466 U.S. 668 (1984).  
    We have strongly cautioned against raising ineﬀective as‐
sistance claims on direct appeal. E.g., Ramirez v. United States, 
799  F.3d  845,  853  (7th  Cir.  2015);  United  States  v.  Flores,  739 
F.3d 337, 340–41 (7th Cir. 2014). To prevail on such a claim, 
Memar  would  have  to  present  evidence  to  overcome  the 
strong presumption that his attorney was engaged in reason‐
able trial strategy. United States v. Jansen, 884 F.3d 649, 656 (7th 
Cir. 2018); Hicks v. Hepp, 871 F.3d 513, 525 (7th Cir. 2017). “[A] 
decision not to object to clearly objectionable comments in the 
prosecution’s closing argument” can be at times “sound trial 
strategy.”  United  States  v.  Driver,  798  F.2d  248,  255  (7th  Cir. 
1986). He has not done so at this time. Without the benefit of 
an  evidentiary  hearing  or  a  developed  record,  we  have  no 
idea why Memar’s counsel decided to wait until his closing to 
say something. See Vinyard v. United States, 804 F.3d 1218, 1227 
(7th  Cir.  2015)  (ineﬀective  assistance  claims  “generally  de‐
pend on information outside the record available on direct ap‐
peal”). 
   This does not leave Memar without a remedy. If he files a 
post‐conviction motion under 28 U.S.C. § 2255, he may seek 
an opportunity to develop the needed record. The custody re‐
quirement for such a motion will not be a problem for some 
14                                                         No. 17‐3098 

time,  as Memar  will remain in custody until  his supervised 
release ends in 2020. See, e.g., Clarke v. United States, 703 F.3d 
1098, 1101 (7th Cir. 2013) (supervised release is a form of cus‐
tody  that  renders  collateral  relief  available);  Kusay  v.  United 
States,  62  F.3d  192, 193 (7th Cir.  1995)  (same). If we were  to 
consider the merits of Memar’s Sixth Amendment argument 
now, he would be barred from pursuing it in a later proceed‐
ing. Flores, 739 F.3d at 341–42. Given that Memar did not stress 
this claim at oral argument, we think it best to refrain from 
reaching  it  now.  See  Vinyard,  804  F.3d  at  1227  (recognizing 
that we have allowed the withdrawal of “claims raised on di‐
rect appeal when oral argument made clear that those claims 
would benefit from additional factual development”); United 
States  v.  Wallace,  753  F.3d  671,  676  (7th  Cir.  2014)  (on  direct 
appeal  dismissing  without  prejudice  the  defendant’s  Strick‐
land claims lest they be forfeited). 
                                    V 
    Memar’s trial was far from “devoid” of evidence that he 
acted fraudulently. A jury was entitled to find that Memar en‐
gaged  in  the  charged  misconduct.  And  while  the  prosecu‐
tion’s remarks were improper, they did not deprive Memar of 
a fair trial. Accordingly, we AFFIRM the judgment of the dis‐
trict court.